

EMPLOYMENT AGREEMENT


THIS AGREEMENT (this “Agreement”), dated August 20, 2009 and effective as of
August 20, 2009 (the “Effective Date”), by and between EDUCATIONAL INVESTORS,
INC., a Delaware corporation (“the Company”), and ANIL NARANG, an individual
residing at 56 Coleytown Road, Westport, Connecticut 06880 (“the Executive”).


1.     Term.  The Company hereby employs the Executive, and the Executive hereby
accepts employment, for term commencing on Effective Date hereof and, subject to
earlier termination as provided in Section 5 hereof, continuing through December
31, 2012 (the “Initial Term”); which Initial Term may be extended by mutual
agreement of the Company and the Executive (such Initial Term, as the same may
be so extended, being hereinafter sometimes called the “Term of
Employment”).  The Executive shall perform the services specified herein, all
upon the terms and conditions hereinafter stated.  This Agreement may be
extended only upon the written consent of the parties hereto.


2.     Duties and Responsibilities.


a.         General.  The Executive shall serve as the President and Chief
Operating Officer of the Company, and, subject to the general direction and
control of the Board of Directors of the Company (the “Board of Directors”), the
Executive shall, together with the Chief Executive Officer of the Company, have
responsibility for the overall operation of the Company.  In addition, the
Executive shall have such other duties as are normally associated with and
inherent in the executive capacity in which the Executive will be serving.  The
Executive also agrees to perform, without additional compensation (other than
reimbursement of reasonable travel expenses), such services for any subsidiary
or affiliate corporation of the Company and any successor-in-interest to the
Company (together with the Company, hereinafter collectively called the “Company
Group”), as the Board of Directors shall from time to time reasonably specify.


b.         Time.  The Executive shall devote the substantial portion of his
business time, attention and energy to the Business (as defined herein) of the
Company Group as necessary and appropriate to further the interests of the
Company Group.


3.     Salary and Bonus.


a.           During the period commencing on the Effective Date and ending
December 31, 2009, the Company shall pay to the Executive a salary at an annual
rate of Seventy Thousand ($70,000) Dollars (the “Base Salary”). Commencing
January 1, 2010 or as soon as practicable thereafter, such Base Salary shall be
increased to an annual amount which shall be commensurate with both (i) the
trailing twelve-month consolidated pro-forma (based on acquisitions or other
material events that may occur) earnings before interest, taxes, depreciation
and amortization of intangible assets of the Company Group for the fiscal year
ended December 31, 2009, and (ii) the then Business prospects of the Company
Group, all as shall be determined by the independent members of the Board of
Directors of the Company in the exercise of their reasonable discretion. The
Base Salary shall be payable in accordance with the regular payroll policies of
the Company with respect to executive officers, in effect from time to time
during the Term of Employment. If the Executive’s Term of Employment shall be
extended by mutual agreement of the parties beyond the Initial Term, the Base
Salary shall be as mutually agreed between the Executive and the Company.
 
 

--------------------------------------------------------------------------------

 

b.           Notwithstanding the foregoing, the sum of the (i) initial Base
Salary, (ii) the initial “Base Salary” of Joseph Bianco (“Bianco”) as defined in
his Employment Agreement with the Company, dated the date hereof, and the
initial base salary of the individual hired to replace Barbara Paradise shall
not exceed $200,000 per annum without the written consent of the independent
members of the Board of Directors.  For the purpose of this Agreement, the term
“independent members” shall mean the members of the Board of Directors other
than the Executive, Bianco, or any other member thereof designated, directly or
indirectly, by Sanjo Squared, LLC (“Sanjo”) pursuant to the terms of the
Stockholders Agreement, dated the date hereof, among the Company, Sanjo and
Kinder Investments, LP, or any other person who is an employee of the Company.


c.           In addition to the Base Salary, the Executive shall be entitled to
receive an annual bonus (the “Bonus”) in such about as shall be determined in
the sole discretion of the independent members of the Board of Directors of the
Company following the end of each fiscal year of the Company Group.


4.     Incentive Awards and Fringe Benefits.


a.              Stock Options.  In addition to (and not in lieu of) the Base
Salary and Bonus, the Executive shall be granted options to purchase up to
1,166,667 shares of Common Stock of the Company pursuant to the Option
Agreement, dated the Effective Date, between the Executive and the Company (the
“Option Agreement”).


b.              Benefit Plans.  In addition to the other compensation payable to
the Executive hereunder, and except as otherwise set forth herein, the Executive
shall be eligible to participate in all pension, profit sharing, retirement
savings plan, 401K or other similar benefit, medical, disability and other
employee benefit plans and programs generally provided by the Company to its
senior staff from time to time hereafter (other than those provided pursuant to
separately negotiated individual employment agreements or arrangements), subject
to, and to the extent the Executive is eligible, the respective terms of such
benefit plans and programs.


c.              Expenses.  During the Term of Employment, the Company shall pay
or reimburse the Executive, upon submission of appropriate documentation by him,
for all out-of-pocket expenses for entertainment, travel, meals, hotel
accommodations, and the like incurred by him in the interest of the Business.


d.              Vacation.  The Executive shall be entitled to three weeks annual
paid vacations per calendar year in accordance with Company policies.

 
- 2 -

--------------------------------------------------------------------------------

 


e.            Insurance. During the Term of Employment, the Executive shall be
entitled to participate in any group insurance plan, including health insurance,
term life insurance, and disability insurance policies (collectively, “Company
Plans”) from time to time maintained by the Company; provided that such
insurance can be obtained on economically reasonable terms. Should the Company
not have an applicable Company Plan, the Executive shall be reimbursed for any
economically reasonable medical insurance premiums paid by the Executive.


5.     Termination; Change of Control.


a.           Death.  If the Executive shall die prior to the expiration of the
Term of Employment, the Company shall have no further obligation hereunder to
the Executive or his estate except to pay to the Executive’s estate the amount
of the Executive’s Base Salary accrued to the date of his death, plus any
accrued but unpaid Bonus for fiscal year(s) preceding the Executive’s death.
Such payment shall be made promptly after the date of death to the Executive’s
estate, except for payment of the current fiscal year Bonus which shall be made
at the end of the fiscal year in which death occurred.


b.           Disability. If prior to the expiration of the Term of Employment,
the Executive shall be prevented, during a continuous period of ninety (90) days
(the “Disability Period”), from performing his duties by reason of “disability,”
the Company may terminate this Agreement, in which event the Executive shall
receive: (i) his Base Salary accrued to the date upon which any determination of
disability shall have been made as hereinafter provided, which Base Salary
payment may be reduced by the amount of any disability income payments the
Executive may receive in connection with such occurrence of disability during
the Disability Period under any policy or plan carried or maintained by or on
behalf of the Company and under which the Executive is a beneficiary or
participant, and (ii) any Bonus that would have been payable at the time of such
termination for disability pursuant to Section 3(b). The Executive shall
continue to have the right to receive benefits, if any, under any Company Plans,
but only in accordance with the terms of such plan or policy as they apply to
persons whose employment has been terminated as a result of an employee’s
permanent disability.  Such payment shall be made to the Executive within five
days of the end of the Disability Period, except for payment of the current
fiscal year Bonus which shall be made at the end of the fiscal year in which the
Disability Period arose.


For purposes of this Agreement, the Executive shall be deemed to have become
disabled when the Board of Directors (excluding the Executive or any of his
affiliates), upon the diagnosis of a reputable, licensed physician of the
Company’s choice, in consultation with the Executive’s primary physician, shall
have determined that the Executive shall have become unable to perform his
duties under this Agreement, whether due to physical or mental incapacity or to
infirmity caused by chronic alcoholism or drug use (excluding infrequent and
temporary absences due to ordinary illness); provided that such incapacity shall
have continued uninterrupted for a period of not less than ninety (90) days.

 
- 3 -

--------------------------------------------------------------------------------

 


c.           Cause. Notwithstanding any other provision of this Agreement, if
prior to the expiration of the Term of Employment, the Company shall have the
right to discharge the Executive “for Cause,” as defined below, then this
Agreement shall terminate effective upon such discharge, and upon such
termination, the Company shall have no further obligation to the Executive or
his estate, except that the Company will pay to the Executive, within thirty
(30) days of such termination, or in the event of his subsequent death, his
estate, an amount equal to the Executive’s Base Salary, as provided in Section 3
hereof, accrued to the date of termination.  In addition, the Executive shall
not, after the date of termination, be entitled to receive benefits, if any,
under any Company Plans. In the event of termination of the Executive’s
employment for Cause, the Company shall not pay, and the Executive shall not be
entitled to receive, any Bonus.


For the purposes hereof, the term “Cause” shall mean and be limited to a
discharge resulting from any one of the following:


(i)          the Executive’s conviction of a felony or any other crime involving
moral turpitude,


(ii)         a final determination by a court of competent jurisdiction that the
Executive has breached his fiduciary duties to the Company, or


(iii)        the Executive’s breach of any of his material covenants and
obligations under this Agreement or his willful failure or refusal to follow
written lawful polices or directives established by the Board of Directors;
provided that the Board of Directors shall have first given written notice
thereof to the Executive on each occasion describing in reasonable detail the
alleged material breach, failure or refusal, and such breach or willful failure
or refusal to follow written lawful policies or directives shall remain uncured
for a period of twenty (20) days following receipt of each such notice.


d.           Other Reasons for Termination.


(i)           By the Executive.


The Executive may terminate this Agreement prior to the end of the Term of
Employment either (A) upon ten (10) days written notice with Good Reason
(“Termination With Good Reason”), or (B) for any or no reason by providing three
months’ advance written notice to the Company.


As used herein, the term “Good Reason” shall mean: (a) a material reduction in
the scope of the Executive’s title, authority, duties or responsibilities in
effect as of the Effective Date, which reduction has (i) not been approved in
good faith and for proper business purposes by the Board of Directors, and (ii)
is not remedied by the Company within twenty (20) days after notification to the
Company containing a reasonably detailed description of such reduction; (b) a
demand by the Company that the Executive relocate his principal residence, or
(c) the Company’s breach of any material obligation owed to the Executive under
this Agreement, including any salary or Bonus payment obligations; provided that
the Executive has given the Company notice thereof describing in reasonable
detail the alleged breach or failure, and the Company has failed to cure such
breach or failure within a period of twenty (20) days following receipt of such
notice.
 
 
- 4 -

--------------------------------------------------------------------------------

 

 (ii)         By the Company.


The Company may terminate this Agreement prior to the end of the Term of
Employment, other than as provided in paragraphs (a), (b) and (c) of this
Section 5, by providing three (3) months’ advance written notice to the
Executive.


A termination initiated by the Company pursuant to paragraph (d)(ii) or the
Executive pursuant to paragraph (d)(i)(B), shall be referred to as a
“Termination Without Cause”.


In the event of a Termination Without Cause initiated by the Executive, the
Company shall pay to the Executive, or in the event of his death, to his estate,
the amount of the Executive’s Base Salary accrued to the date of
termination.  In the event of a Termination Without Cause initiated by the
Company or a Termination With Good Reason initiated by the Executive, the
Company shall additionally pay to the Executive (i) any accrued but unpaid Bonus
for fiscal year(s) preceding the fiscal year of termination, (ii) the Bonus that
would have been paid to the Executive in the fiscal year in which his
termination occurred, prorated as to the number of days the Executive was
employed pursuant to this Agreement in the year of his termination, and (iii) an
additional amount which shall be equal to the greater of (A) one-third (1/3) of
the Base Salary which would have been paid to the Executive for the Term of
Employment remaining uncompleted at the time of such termination, or (B) one
full year’s Base Salary.  The amounts set forth in clauses (i) and (iii) above
shall be paid in full within thirty (30) days of the date of termination, while
the amount set froth in clause (ii) above shall be paid at the end of the fiscal
year in which the Termination Without Cause occurred.  In the event of a
Termination with Good Reason or a Termination Without Cause pursuant to Section
5(d)(ii), the Executive shall continue to have the right to receive benefits, if
any, under any Company Plans, but only in accordance with the terms of such plan
or policy as they apply to persons whose employment has been terminated without
cause.


e.           Change of Control. In the event that at any time there shall occur
a “Change of Control” (as hereinafter defined), all Options which shall not have
been previously exercisable may become immediately exercisable at the time of
such Change of Control and may be exercised at any time thereafter in accordance
with the terms set forth in Section 4(b) of the Option Agreement.

 
- 5 -

--------------------------------------------------------------------------------

 


As used herein, the term “Change of Control” shall mean the sale of all assets
or transfer of all or substantially all of the assets or securities of the
Company or its parent company, directly or indirectly, to any Person who is not
an affiliate of any of the Company or the parties to the Stockholders Agreement
or their respective affiliates (each, an “Unaffiliated Third Party”), whether
pursuant to a stock sale, sale of membership interests, asset sale, merger,
consolidation or any other similar combination or transaction, in each case,
where the power to elect a majority of the members of the Board of Directors of
the Company shall be vested in such Unaffiliated Third Party.  Notwithstanding
the foregoing, no Change of Control shall be deemed to have occurred as a result
of consummation of a “Reverse Merger Transaction” (as that term is defined in
the Stockholders Agreement of the Company).


6.     Confidential Information.


a.           The Executive acknowledges that in the course of his employment
with the Company he may receive certain information, knowledge and data
concerning the Business of the Company Group and its affiliates or pertaining to
any individual, firm, corporation, partnership, joint venture, business,
organization, entity or other person which the Company Group may do business
with during the Term of Employment, which is not in the public domain, including
but not limited to trade secrets, employee records, names and lists of suppliers
and customers, programs, statistics, processes, techniques, pricing, marketing,
software and designs, or any other matters, and all other confidential
information of the Company Group and its and affiliates acquired in connection
with your employment (hereinafter referred to collectively as "Confidential
Information”), which the Company Group and its affiliates desire to
protect.  The Executive understands that such Confidential Information is
confidential, and he agrees not to reveal or disclose or otherwise make
accessible such Confidential Information to anyone outside of the Company or any
affiliate and their respective officers, employees, directors, consultants or
agents, so long as the confidential or secret nature of such Confidential
Information shall continue, whether or not he is employed by the Company.


b.           The Executive further agrees that during the Term of Employment and
thereafter, he will not use such information in competing with the Company Group
or any affiliate or for any other personal gain.  At such time as the Executive
shall cease to be employed by the Company for whatever reason or at any other
time the Company may reasonably request, he shall promptly deliver and surrender
to the Company all papers, memoranda, notes, records, reports, sketches,
specifications, designs and other documents, writings (and all copies thereof),
and other property produced by him or coming into his possession by or through
his employment hereunder and relating to the Confidential Information referred
to in this Section 6 or otherwise to the Business, and the Executive agrees that
all such materials will at all times remain the property of the Company.


7.     Agreement Not to Compete and Not to Solicit.


a.           Agreement Not to Compete. For so long as the Executive shall be
employed with the Company and, subject to the payment of the Non-Compete
Consideration, for a period of two (2) years after any termination of such
employment for any reason except pursuant to Section 5(d)(ii), except as may be
specifically permitted by the independent members of the Board of Directors, the
Executive shall not be engaged, directly or indirectly, whether as an officer,
employee, director, stockholder, partner, joint venturer or other participant,
in any other business activity which would be competitive with the Business or
any other business conducted by the Company Group during the Term of Employment;
provided that the Executive shall be permitted to:

 
- 6 -

--------------------------------------------------------------------------------

 


(i)          continue to own and operate an existing company and business known
as “Training Direct”; provided, however that the express written consent of the
independent members of the Board of Directors shall be required before “Training
Direct” acquires a business, or enters into a line of business, that is in
competition with the Business of the Company or any other business then
conducted or proposed to be conducted by the Company; and


(ii)         own or acquire up to five percent (5%) of the outstanding capital
stock or equity of any publicly traded corporation or other Person that engages
in a business in competition with the Business of the Company.


b.           As used herein, the term “Business” shall mean and include the
collective reference to the ownership and operation of businesses that provide
instruction and academic, financial or vocational educational services to
consumers, whether through lectures, on-line Internet courses or classroom
streaming, or textbooks.  The term “Non-Compete Consideration” shall mean the
annualized Base Salary of the Executive immediately preceding termination of
employment.


c.           It is expressly agreed that if any restrictions set forth in
Section 7(a) are found by any court having jurisdiction to be unreasonable
because they are too broad in any respect, then and in each such case, the
remaining restrictions herein contained shall, nevertheless, remain effective,
and this Agreement, or any portion thereof, shall be considered to be amended so
as to be considered reasonable and enforceable by such court, and the court
shall specifically have the right to restrict the business or geographical scope
of such restrictions to any portion of the business or geographic areas
described above to the extent the court deems such restriction to be necessary
to cause the covenants to be enforceable, and in such event, the covenants shall
be enforced to the extent so permitted.


d.           Agreement Not to Solicit.  For so long as the Executive shall be
employed with the Company and for a period of three (3) years following the
termination of this Agreement for any reason, the Executive agrees that he will
not, either directly or indirectly, through any person, firm, association,
corporation, partnership, agency or other business entity or person with which
he is now or may hereafter become associated, (i) cause or induce any present or
future employee of the Company Group to leave the employ of the Company or any
affiliate to accept employment with the Executive or with such person, firm,
association or corporation, agency or other business entity or (ii) solicit any
person or entity which is a customer of the Company Group for the purpose of
directly or indirectly furnishing services competitive with the Company Group.

 
- 7 -

--------------------------------------------------------------------------------

 


8. Specific Performance.  The Executive acknowledges that a remedy at law for
any breach or attempted breach of Section 6 or Section 7 of this Agreement may
be inadequate, agrees that the Company shall be entitled to seek specific
performance and injunctive and other equitable relief in case of any such breach
or attempted breach, and further agrees to waive any requirement for the
securing or posting of any bond in connection with the obtaining of any such
injunctive or any other equitable relief.


9. Severability. In case of any term, phrase, clause, paragraph, section,
restriction, covenant, or agreement contained in this Agreement shall be held to
be invalid or unenforceable, the same shall be deemed, and it is hereby agreed
that the same are meant to be several, and shall not defeat or impair the
remaining provisions hereof.


10. Waiver. The waiver by the Company of a breach of any provision of this
Agreement by the Executive shall not operate or be construed as a waiver of any
subsequent or continuing breach of this Agreement by the Executive.


11. Assignment; Binding Affect. This Agreement may not be assigned under any
circumstances by either party.  Neither the Executive nor his estate shall have
any right to commute, encumber or dispose any rights to receive payments
hereunder, it being agreed that such payment and the right thereto are
nonassignable and nontransferable.  Subject to the provisions of this Section
11, this Agreement shall be binding upon and inure to the benefit of the parties
hereto, the Executive’s heirs and personal representatives, and the successors
and assigns of the Company.


12. Amendments. This Agreement may not be changed, amended, terminated or
superseded orally, but only by an agreement in writing, nor may any of the
provisions hereof be waived orally, but only by an instrument in writing, in any
such case signed by the party against whom enforcement of any change, amendment,
termination, waiver, modification, extension or discharge is sought.


13.  Entire Agreement; Amendment; Governing Law. This Agreement embodies the
entire agreement and understanding between the parties hereto with respect to
the matters covered hereby.  Only an instrument in writing executed by the
parties hereto may amend this Agreement.


14.  Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York.  All actions and
proceedings arising out of or relating to this Agreement shall be brought by the
parties and heard and determined only in a Federal or state court located in the
Borough of Manhattan in the City and State of New York and the parties hereto
consent to jurisdiction before and waive any objections to the venue of such
Federal and New York courts.  The parties hereto agree to accept service of
process in connection with any such action or proceeding in any manner permitted
for a notice hereunder.


15.  Attorneys’ Fees.  In the event that any suit or other legal proceeding is
brought for the enforcement of any of the provisions of this Agreement, the
parties hereto agree that the prevailing party or parties shall be entitled to
recover from the other party or parties upon final judgment on the merits
reasonable attorneys’ fees, including attorneys’ fees for any appeal and costs
incurred in bringing such suit or proceeding.

 
- 8 -

--------------------------------------------------------------------------------

 


16. Headings.  All descriptive headings of the several Sections or paragraphs of
this Agreement are inserted for convenience only and do not constitute a part of
this Agreement.


17. Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
same instrument. Facsimile and pdf signatures hereto shall have the same
validity as original signatures hereto.


18. Representations and Warranties. (a) Executive represents and warrants to
Company that (i) Executive is under no contractual or other restriction or
obligation which is inconsistent with his execution of this Agreement or
performance of his duties hereunder, (ii) Executive has no physical or mental
disability that would hinder his performance of his duties under this Agreement,
and (iii) he has had the opportunity to consult with an attorney of his choosing
in connection with the negotiation of this Agreement.
 
19. Notices.  Any notice required or permitted to be given under this Agreement
shall be in writing and shall be sent by certified mail, by personal delivery or
by overnight courier to the Executive at his residence (as set forth in
Company’s corporate records) or to the Company at its principal office and shall
be effective upon receipt, if by personal delivery, three (3) business days
after mailing, if sent by certified mail or one (1) business day after deposit
with an overnight courier.
 
[SIGNATURE PAGE FOLLOWS]

 
- 9 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
date and year first above written.
 

 
EDUCATIONAL INVESTORS, INC.
     
By:
/s/ Joseph Bianco
   
Name:
Joseph Bianco
   
Title:
Chairman and CEO
     
EXECUTIVE:
     
/s/ Anil Narang
 
Anil Narang

 
 
- 10 -

--------------------------------------------------------------------------------

 